FILED
                            NOT FOR PUBLICATION                              SEP 03 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10339

               Plaintiff - Appellee,             D.C. No. 5:08-cr-00596-JDF

  v.
                                                 MEMORANDUM *
FELICIANO MEMIJE-SANTOS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeremy D. Fogel, District Judge, Presiding

                            Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Feliciano Memije-Santos appeals from the 60-month sentence imposed

following his guilty-plea conviction for illegal reentry following deportation, in

violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Memije-Santos contends that the district court procedurally erred by

imposing a sentence without properly considering his arguments with respect to the

application of a 16-level enhancement based upon either of his two prior felony

convictions for crimes of violence. The record reflects that the district court

listened to and considered Memije-Santos’ arguments in this regard, but found the

circumstances insufficient to warrant a sentence lower than the one imposed. See

United States v. Carty, 520 F.3d 984, 995-96 (9th Cir. 2008) (en banc); see also

United States v. Ruiz-Chairez, 493 F.3d 1089, 1091 (9th Cir. 2007); cf. United

States v. Amezcua-Vasquez, 567 F.3d 1050, 1053-54 (9th Cir. 2009).

      Memije-Santos also contends that the sentence imposed is substantively

unreasonable because it was greater than necessary to accomplish the statutory

purposes of sentencing when considered in light of the significant mitigating

factors that he presented. The record reflects that the sentence below the

Guidelines range is substantively reasonable under the totality of the

circumstances. See Gall v. United States, 552 U.S. 38, 51-52 (2007).

      AFFIRMED.




                                           2                                      08-10339